Citation Nr: 1231589	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  99-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as bipolar disorder. 

2.  Entitlement to service connection for fibromyalgia, with sleep disorder, fatigue, stiff joints and chronic pain, to include as secondary to service-connected disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability. 

4.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability. 

5.  Entitlement to an initial disability rating in excess of 10 percent for a right heel disability. 

6.  Entitlement to an initial disability rating in excess of 10 percent for a left heel disability. 

7.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 

8.  Entitlement to a special home adaptation grant or financial assistance in acquiring specially adaptive housing. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 3, 1985, to May 10, 1985. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that assigned initial ratings of 10 percent for left and right ankle disabilities and left and right heel disabilities.  The Board remanded these claims for further development in November 2000 and in August 2003. 

The Board issued a decision in May 2006 that denied increased initial ratings for left and right ankle and heel disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in May 2008 that vacated the Board's decision and remanded the case to the Board. 

This case is also on appeal from a July 2006 rating decision that (in pertinent part) denied service connection for bipolar disorder, and a February 2009 rating decision that denied service connection for fibromyalgia on a direct basis. 

In July 2009 the Board remanded the issues identified above to the RO for further development action.  The Board's remand directed the RO to schedule the Veteran for a hearing before a Member of the Board at the RO, per her request.  The RO scheduled the Veteran for a hearing, but the Veteran subsequently withdrew her request for hearing in writing. 

While the case was in remand status the Veteran entered substantive appeals regarding an April 2008 RO rating decision denying entitlement to a TDIU and an October 2008 rating decision denying (in pertinent part) service connection for fibromyalgia on a secondary basis and entitlement to special home adaptation grant and specially adaptive housing. 

This case was before the Board in May 2010 and January 2012 when the issues herein on appeal were remanded for additional development.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

Finally, the January 2012 Board decision also denied the Veteran's claim to reopen a claim for service connection for hepatitis C infection.  Argument submitted by the Veteran's attorney in July 2012 addresses this issue.  To the extent the Veteran may be raising another claim to reopen the claim for service connection for hepatitis C, the matter is referred to the RO for appropriate action. 





REMAND

Fibromyalgia, Ankle Disabilities and Heel Disabilities

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the RO did not fully comply with the Board's January 2012 remand instructions, and because the information sought is critical to the matter at hand, the Board finds no alternative to this further remand.

Specifically, the January 2012 remand instructed the RO to obtain any outstanding pertinent VA and private treatment records.  In February 2012, the Veteran reported receiving treatment at the Beckley, West Virginia VA Medical Center (including in the emergency room and at the women's clinic) for various complaints (including nerves and pain on walking and standing) in November and December 2011.  These treatment records have not been associated with the claims file.  (The most recent VA treatment records on file are dated in May 2009.)  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, development to obtain treatment records is in order on remand.

Psychiatric Disability, TDIU and Special Home Adaptation Grant or Specially Adaptive Housing

The claims seeking service connection for psychiatric disability (to include on a secondary basis), a TDIU and a special home adaptation grant or financial assistance in acquiring specially adaptive housing are inextricably intertwined with the fibromyalgia claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decisions on these claims until the Veteran's fibromyalgia claim is resolved. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding pertinent VA and private treatment records.  In any event, it should obtain the aforementioned November and December 2011 treatment records from the VA Medical Center in Beckley, West Virginia, including (but not limited to) records from the emergency room and records from the women's clinic.  If the RO is unable to obtain any pertinent evidence identified by the Veteran, it should request her and her attorney to submit the outstanding evidence. 

2.  Thereafter, the RO should also undertake any other development it determines to be warranted, including obtaining any medical opinions. 

3.  Then, the RO should adjudicate the issues remaining on appeal.  In evaluating the Veteran's service-connected ankle and heel disabilities, the RO should consider whether the case should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  Should submission under § 3.321(b)(1) be deemed unwarranted, the reasons for this decision should be set forth. 

4.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her attorney, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

